Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 1/26/2021.
Currently, claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 8/23/2021 are being considered by the examiner.

Drawings
Figure 1A, 1B, 2, and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0166284).
Pertaining to claim 1, Kim shows, with reference to FIG. 2, a method for redistribution layer (RDL) process, the method comprising: 
depositing a dielectric layer (14) on a surface of a substrate; 
patterning the dielectric layer, the patterned dielectric layer exposing a region of the surface of the substrate (FIG. 2A); 
depositing a protective layer (22/24) on the patterned dielectric layer and the exposed region of the surface of the substrate; 
depositing a photoresist layer (32) on the protective layer; 
patterning the photoresist layer, the patterned photoresist layer exposing a first region of the protective layer (FIG. 2D); 
electrodepositing a copper layer (40) on top of the exposed first region of the protective layer (para. [0035]); 
removing the patterned photoresist layer to expose a second region of the protective layer (FIG. 2I); and 


Pertaining to claim 3, Kim shows a size of a feature (the feature being the opening) in the patterned photoresist layer is larger than a size of a feature (the opening) in the patterned dielectric layer (FIG. 2D).
Pertaining to claim 4, Kim shows a size of a feature (the feature being the remaining portions after forming opening) in the patterned photoresist layer is smaller than a size of a feature (remaining portions) in the patterned dielectric layer.
Pertaining to claim 5, Kim shows the protective layer comprises a barrier layer (22) and a copper seed layer (24) (para. [0033]), the copper seed layer being on top of the barrier layer (FIG. 2C).
Pertaining to claim 10, Kim shows the photoresist layer lays on top of the features of the patterned dielectric layer and does not fill the features of the patterned dielectric layer (FIG. 2D).

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2014/0124914).
Pertaining to claim 1, Lin shows, with reference to FIG. 2-9, a method for redistribution layer (RDL) process, the method comprising: 
depositing a dielectric layer (110) on a surface of a substrate; 
patterning the dielectric layer, the patterned dielectric layer exposing a region of the surface of the substrate (FIG. 2); 

depositing a photoresist layer (130) on the protective layer; 
patterning the photoresist layer, the patterned photoresist layer exposing a first region of the protective layer (FIG. 3); 
electrodepositing a copper layer (141/142) on top of the exposed first region of the protective layer (para. [0040]); 
removing the patterned photoresist layer to expose a second region of the protective layer (FIG. 5); and 
removing the exposed second region of the protective layer to expose the patterned dielectric layer (FIG. 9).

Pertaining to claim 6, Lin shows the dielectric layer comprises a photosensitive polyimide layer or a nitride layer (para. [0024]).
Pertaining to claim 8, Lin shows a feature size of the patterned photoresist layer matches a feature size of the underlying patterned dielectric layer (FIG. 3).

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 10,103,107).
Pertaining to claim 1, Lu shows, with reference to FIG. 11-17, a method for redistribution layer (RDL) process, the method comprising: 
depositing a dielectric layer (14) on a surface of a substrate; 

depositing a protective layer (20b) on the patterned dielectric layer and the exposed region of the surface of the substrate; 
depositing a photoresist layer (70) on the protective layer; 
patterning the photoresist layer, the patterned photoresist layer exposing a first region of the protective layer (FIG. 14); 
electrodepositing a copper layer (26) on top of the exposed first region of the protective layer (column 5, lines 45-46; FIG. 16); 
removing the patterned photoresist layer to expose a second region of the protective layer (FIG. 17); and 
removing the exposed second region of the protective layer to expose the patterned dielectric layer (FIG. 17).

Pertaining to claim 3, Lu shows a size of a feature (the feature being the opening) in the patterned photoresist layer is larger than a size of a feature (the opening) in the patterned dielectric layer (FIG. 14).
Pertaining to claim 4, Lu shows a size of a feature (the feature being the remaining portions after forming opening) in the patterned photoresist layer is smaller than a size of a feature (remaining portions) in the patterned dielectric layer (FIG. 14).
Pertaining to claim 5, Lu shows the protective layer comprises a barrier layer (22) and a copper seed layer (24), the copper seed layer being on top of the barrier layer (FIG. 11).

Pertaining to claim 9, Lu shows depositing the photoresist layer on top of the protective layer further comprises: filling features of the patterned dielectric layer with the photoresist layer (70) (FIG. 13).
Pertaining to claim 10, Lu shows the photoresist layer lays on top of the features of the patterned dielectric layer and does not fill the features of the patterned dielectric layer (FIG. 14).

In an alternative interpretation, Lu shows, with reference to FIG. 26-30, a method for redistribution layer (RDL) process, the method comprising: 
depositing a dielectric layer (18) on a surface of a substrate; 
patterning the dielectric layer, the patterned dielectric layer exposing a region of the surface of the substrate (FIG. 27); 
depositing a protective layer (42) on the patterned dielectric layer and the exposed region of the surface of the substrate; 
depositing a photoresist layer (90) on the protective layer; 
patterning the photoresist layer, the patterned photoresist layer exposing a first region of the protective layer (FIG. 28); 
electrodepositing a copper layer (26) on top of the exposed first region of the protective layer (column 9, lines 49-50; FIG. 29); 
removing the patterned photoresist layer to expose a second region of the protective layer (FIG. 30); and 


Pertaining to claim 2, Lu shows removing the exposed patterned dielectric layer to expose a region of the surface of the substrate (FIG. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Lin or Lu.
Although neither Lin nor Lu explicitly show forming the patterned dielectric layer using expose, develop, and descum processes, the Examiner takes official notice that these are well known steps of a typical photolithographic patterning process, and thus implementing these steps into either Lin or Lu would be obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2018/0033756), Lin et al. (US 2017/0179055), Willeke et al. (US 2015/0228595), Chen et al. (US 2016/0211235), Arvin et al. (US 2015/0037971), and Kuo et al. (US 2014/0302669) all disclose techniques similar to the disclosed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896